                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

CHRISTOPHER COKER,                        :
               Petitioner,                :
                                          :
            v.                            :                     No. 2:20-cv-02986
                                          :
BERNADETTE MASON,                         :
THE DISTRICT ATTORNEY OF THE COUNTY :
OF PHILADELPHIA, and THE ATTORNEY         :
GENERAL OF THE STATE OF                   :
PENNSYLVANIA,                             :
                  Respondents.            :
__________________________________________

                                          ORDER

      AND NOW, this 10th day of May, 2021, for the reasons set forth in the Opinion issued

this date, IT IS HEREBY ORDERED THAT:

      1.     The Petitioner’s objections to the Report and Recommendation, see ECF No. 13,

are OVERRULED.

      2.     The Report and Recommendation, see ECF No. 8, is APPROVED and

ADOPTED.

      3.     The petition for a writ of habeas corpus, see ECF No. 3, is DENIED.

      4.     This case is CLOSED.

      5.     There is no basis for the issuance of a certificate of appealability.



                                                    BY THE COURT:

                                                    /s/ Joseph F. Leeson, Jr.___________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




                                               1
                                            050721
